department of the treasury internal_revenue_service te_ge eo examination fulton street floor brooklyn ny tax_exempt_and_government_entities_division number release date legend org organization name uil xx date address address org address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication department of the treasury internal_revenue_service fulton street floor brooklyn new york tax_exempt_and_government_entities_division date legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter ‘ you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication report of examination sincerely marsha a ramirez director eo examinations department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of item sec_42 20xx 20xx org ein legend org organization name xx date director director issue should org a k a org a k a org maintain its exempt status under sec_501 after failing to provide books_and_records for the calendar years referenced above facts we selected the organization’s return for examination to determine whether it was operating in an exempt manner and continues to qualify as a public charity under sec_501 we issued an appointment letter by certified mail on march 20xx to the organization’s last_known_address requesting that it provide books_and_records necessary to conduct an examination of the form_990 for the periods above referenced the organization’s director acknowledged receipt of this initial request but did not reply on april 20xx follow-up letters were sent by certified mail one letter was mailed to director’s residence and was returned unclaimed the second mailing was sent to the organization’s address and was received after receiving no response we again followed up with additional certified mailings to both the organization’s address and to director’s residence on may 20xx the letter to your organization’s address was acknowledged and the letter to director’s residence again went unclaimed in our letter dated may 20xx we scheduled an audit appointment to take place in our office on may 20xx in response to this letter we received a phone call from director on may 20xx confirming receipt of this letter at that time director stated that he would call back on may 20xx to confirm or change this appointment date he also provided a new telephone number where he could be contacted director failed to telephone our office on may and numerous attempts to contact him at the telephone number provided were unsuccessful on the scheduled appointment date director did not arrive nor did he telephone our office we followed up with several attempts to contact director by phone but were unsuccessful on march 20xx summonses were hand delivered to director ordering that he produce books_and_records on march 20xx as of this date director has failed to comply with the summonses law sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_1_6001-1 states in part that the books_and_records shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may become material in the administration of internal revenue law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service - org ein 20xx 20xx literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either the organizational_test or the operational_test it is not exempt reg c -1 a sec_1_501_c_3_-1 gi of the internal tax regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests reg c -1 c provide that an organization is operated exclusively for charitable purposes only if it engages primarily in activities that accomplish public purposes it is not so operated if more than an insubstantial part of its activities do not further those purposes government s position the purpose of our examination was to determine whether the organization continues to qualify for exemption from federal_income_tax as an organization described under sec_501 of the internal_revenue_code irc as of this date the organization has failed to comply with federal tax regulation sec_1_6033-2 and sec_1_6001-1 by failing to cooperate with our attempts to schedule an appointment and provide the necessary books_and_records in order to conduct an examination accordingly we propose to revoke to your exemption under sec_501 effective as of january 20xx conclusion since your organization has not provided the requested information we have determined that you are not described in section under sec_501 as a taxable entity you will be required to file the appropriate federal_income_tax return an income_tax assessment for the period ending december 20xx will be mailed to you under separate cover form 886-a rev department of the treasury - internal_revenue_service page -2-
